Title: From George Washington to Adam Stephen, 20 October 1755
From: Washington, George
To: Stephen, Adam



[Winchester, 20 October 1755]
   To Lieutenant Colonel Stephen, of the Virginia Regiment.


You are hereby Ordered to remain at this place with the Recruits which may arrive here from Alexandria, &c. until my Return from Fort Cumberland: and you are, so soon as an Officer arrives with his men, to review them, and discharge such as are not answerable to their Recruiting Instructions.
Those that pass, are to receive their Clothing immediately; taking care to have what necessaries they have received from their Officers, deducted out of those allowed them by the Country.
If they should seem uneasy about their Pay, you must get a Pay-Roll made out by their Officers to the 1st of October, and

pay them off. Their Pay to commence from the day of their Attestation.
The Guard left on the Magazine to join the Recruits; and a fourth part of them are to mount Guard every Day &c.

G:W.
Winchester: October 20th 1755.    

